Citation Nr: 0200198	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  01-04 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for chondromalacia, right 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1984 to 
March 1985 and from May 1985 to February 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which confirmed and continued a 
previously assigned 10 percent disability rating for the 
veteran's chondromalacia of the right knee.

The veteran testified at a personal hearing conducted before 
the undersigned Board member at the RO in October 2001.  At 
the hearing, additional evidence pertaining to the veteran's 
appeal was received; initial RO consideration of that 
evidence was waived in accordance with the provisions of 38 
C.F.R. § 20.1304(c) (2001).


FINDINGS OF FACT

1.  The medical and other evidence of record demonstrates 
that veteran's chondromalacia of the right knee is manifested 
by reported pain and swelling, as well as clinical 
manifestations including tenderness and some limitation of 
motion.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
disabilities so as to render impractical the application of 
the regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating of 20 
percent for chondromalacia of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257 (2001).

2. The criteria for an increased disability rating for 
service-connected chondromalacia of the right knee on an 
extra-schedular basis have not been met.
38 C.F.R. 3.321(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a rating in excess of 10 percent for 
his service-connected chondromalacia of the right knee.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issue on appeal; and then 
analyze the veteran's claim and render a decision.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

An October 1987 medical board report indicates that the 
veteran complained of knee pain following a basketball game 
in February 1987.  He also related a history of pain with 
running, marching, climbing stairs and prolonged sitting.  
Upon physical examination, the veteran's range of motion was 
normal and both knees were noted as stable to varus and 
valgus stress.  X-rays were normal.  The examiner diagnosed 
chondromalacia, patella, bilateral and referred the veteran 
to the Central Physical Evaluation Board.  In December 1987, 
the Central Physical Evaluation Board recommended a discharge 
based on physical disability.  The veteran was discharged 
from service in February 1988.

In March 1988, the veteran filed a VA Form 21-526e, 
Application for Compensation at Separation from Service, 
claiming bilateral chondromalacia patella.  In a December 
1988 rating decision, the veteran was granted service 
connection for bilateral chondromalacia.  He was granted a 
noncompensable rating for each individual knee; however, he 
received a combined 10 percent rating in accordance with 
38 C.F.R. § 3.324.  In an October 1990 rating decision, the 
RO increased the rating for the veteran's right knee to 10 
percent.  

Of record is the report of a September 1990 VA physical 
examination.  The veteran complained of right knee pain, 
aggravated by standing more than 30 minutes or waling more 
than two or three blocks.  He worked weekends as a bartender, 
and reported that the standing aggravated his knee condition.  
On examination, the right knee was tender.   There was 
moderate ligamentous laxity.  Range of motion, strength, 
sensation and gait were all normal.  The diagnosis was 
chondromalacia patella.

VA outpatient treatment records show complaints in September 
1998 that the veteran's knee would ache after standing or 
walking too long; it would lock and was painful when he would 
sit down and stand back up.  In October 2000, the veteran 
requested treatment for right knee pain, stating that it was 
swollen.  No locking was noted on examination.  An x-ray 
report from October 2000 was unremarkable, with no joint 
effusion noted.

In December 2000, the veteran filed a claim, requesting that 
he be evaluated for an increase in the disability rating 
assigned for his right knee condition.  

The report of a VA examination conducted in January 2001 
reflects complaints of increasing discomfort.  Physical 
examination revealed marked tenderness on palpation of the 
patella; crepitus was noted on flexion.  Pain was noted at 
80 degrees of flexion; flexion ended at 115 degrees, due to 
pain.  There was no subluxation anteriorly, nor was any 
ligament laxity noted.  The veteran was noted to favor his 
right knee on ambulation.  A knee x-ray taken in October 2000 
was unremarkable.  The examiner diagnosed residuals of a 
right knee sprain.

In March 2001, the RO issued a rating decision continuing the 
10 percent rating assigned his chondromalacia, right knee.  
The veteran disagreed with the March 2001 rating decision and 
initiated this appeal.  

An MRI of the veteran's right knee conducted in June 2001 
shows that the cruciate ligaments, collateral ligaments and 
patellar tendon were unremarkable, with no Baker's cyst.  The 
medial meniscus demonstrated a myxoid signal in the outer 
third of the posterior body, extending to the tibial 
articular surface, compatible with a degenerative tear.  The 
mid body of the medial meniscus had an apparent truncation of 
the inner radial portion, possibly representing a tear at 
that site.  There was some knee joint effusion.  The lateral 
meniscus showed no tear.  There was mild medial tibiofemoral 
chondromalacia, characterized by a hyperintense cartilage 
signal.  The patellar articular cartilage was unremarkable.  
The examiner's impression was that myxoid changes in the 
posterior aspect of the outer third of the posterior body of 
the medial meniscus was worrisome for a meniscal tear.  He 
noted a 5mm subcortical cyst in the medial aspect of the 
subcortical surface of the femoral condyle.

An orthopedics examination in August 2001 showed significant 
tenderness in the posterior medial corner with deep 
palpation.  The veteran was noted to be stable to varus and 
valgus stress, as well as anterior and posterior stress.  He 
had mild effusion.  Range of motion was from 0 to 135 degrees 
and symmetric.  The veteran was noted to be markedly 
symptomatic.  


An arthroscopic debridement was performed on the veteran's 
right knee in September 2001.  In an October 2001 follow-up 
visit, the veteran complained of edema and pain.  With the 
exception of residuals of the recent arthroscopic 
debridement, the veteran's knee was described as "pristine".   
The veteran's surgical wounds were described as "healing 
nicely".  He was to start home physical therapy, with routine 
follow-up in three months.  

During his personal hearing in October 2001, the veteran 
testified concerning the problems he was having with his 
right knee.  He reported last working in 1995, as a mental 
health technician at a state school in Texas.  He reported 
that his right knee was a liability when he had to physically 
restrain patients.  He evidently left the job in Texas in 
order to move back home to Arkansas.

Pertinent Law and Regulations

Duty to assist

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 
2001), which provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C. § 5103.  VCAA also 
requires the Secretary to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C. § 5103A.


Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2001).

Rating musculoskeletal disabilities

The United States Court of Appeals for Veterans Claims has 
held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific rating criteria

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2001).

The veteran's service-connected right knee disability, which 
has been diagnosed as chondromalacia patella, has been rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001). 

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee, 
such as involving recurrent subluxation or lateral 
instability.  A 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. § 4.6 (2001).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (2001).

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Limitation of extension of the 
leg is rated 50 percent at 45 degrees; 40 percent at 
30 degrees; 30 percent at 20 degrees; 20 percent at 15 
degrees; 10 percent at 10 degrees; and non compensable at 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  See also 
38 C.F.R. § 4.71, Plate II, which reflects that normal 
flexion and extension of a knee is from 0 to 140 degrees.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail." To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis

Preliminary matter - duty to notify/assist

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

As discussed above, under the provisions of the VCAA, VA has 
a duty to notify a claimant of any information and any 
medical or lay evidence not previously provided that is 
necessary to substantiate the claim.  By virtue of the 
Statement of the Case issued by the RO in April 2001, the 
veteran and his representative have been given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his increased rating claim.  Thus, the Board 
finds that VA has satisfied its duty to advise the veteran of 
the type of information and evidence needed to substantiate 
his claim.

VA also has a duty to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for benefits.  The record reflects that the veteran has 
been provided with a VA examination in January 2001.  In the 
opinion of the Board, there is now ample medical and other 
evidence of record.  Neither the veteran nor his 
representative has pointed to any additional evidence which 
has not been obtained and which would be pertinent to the 
veteran's claim of entitlement to increased ratings for 
chondromalacia, right knee.  See the hearing transcript, page 
13.

Accordingly, the Board finds that all relevant evidence which 
is available has been obtained by the RO to the extent 
possible; consequently, there is no further duty to assist 
the veteran.  See 38 U.S.C. § 5103A (West Supp. 2001).  
Moreover, the veteran and his representative have been 
afforded ample opportunity to present evidence and argument 
in support of his claim, including presenting his personal 
testimony at the October 2001 Travel Board hearing.

In short, the Board has determined that all notification and 
development actions required by the new legislation appear to 
have been completed in full.  Remanding this case for 
readjudication under such circumstances would serve no useful 
purpose.  Therefore, the Board finds that it may proceed with 
a decision on the merits of the veteran's claim.

Discussion

The veteran is seeking an increased disability rating for his 
service-connected chondromalacia of the right knee, which is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  He essentially contends that 
his  right knee disability is more severe than is 
contemplated by his currently assigned rating.  In 
particular, he has pointed to pain associated with the 
disability and contends that the disability limits his 
ability to stand for long periods of time or to walk long 
distances.  See the recapitulation of the medical and other 
evidence above.

(i.)  Assignment of diagnostic code

The veteran's service-connected right knee chondromalacia is 
currently rated by analogy to Diagnostic Code 5257 (other 
impairment of knee).  See 38 C.F.R. § 4.20 (2001).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the veteran's chondromalacia, right knee is 
most appropriately rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The veteran has not contended that another 
diagnostic code would be more appropriate.  

The Board has given thought to rating the veteran's service-
connected right knee disability based on limitation of 
motion.  There is no evidence of record that motion of the 
veteran's right leg is limited to such an extent as to 
warrant consideration under diagnostic Codes 5260 or 5261.  
Indeed, in August 2001, the range of motion of the veteran's 
right knee was measured at 135 degrees, which is close to 
normal (140 degrees).  See 38 C.F.R. § 4.71, Plate II (2001).  
During the January 2001 VA examination, flexion was limited 
to 115 degrees, which does not approach the limitation of 
flexion (45 degrees) required for a compensable rating under 
Diagnostic Code 5260.  

The Board notes further that x-ray findings and evaluation of 
the veteran's right knee have revealed no indication of the 
presence of arthritis or degenerative changes sufficient to 
merit a separate rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  See 38 C.F.R. § 4.59; VAOPGCPREC 9-98, 23-97.  

Finally, there is no evidence of symptomatology, diagnosis or 
clinical findings which would allow for the application of 
any other diagnostic code.

(ii.)  Schedular rating

As a preliminary matter, the Board notes evidence indicating 
that the veteran has recently undergone an arthroscopic 
procedure, in September 2001, as a result of June 2001 MRI 
findings indicating an incomplete medial meniscal tear.  The 
arthroscopic debridement of the meniscal tear was evidently 
successful, according to the surgical report and the October 
2001 follow-up report.  However, the surgical report makes it 
clear that the veteran's service-connected chondromalacia 
patella was not subject to surgical intervention.  Therefore, 
even though it appears that the September 2001 surgery was 
successful with respect to the meniscal tear, the 
chondromalacia remains essentially the same after surgery. 

In the absence of evidence differentiating between that 
problem and the veteran's service-connected chondromalacia 
patella, the Board has evaluated the veteran's right knee 
disability based on all of the symptomatology which existed 
before the September 2001 arthroscopic surgery.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so]. 

The evidence shows that the veteran's self-reported 
symptomatology principally consists of complaints of pain.  
Clinical findings include marked tenderness and some 
limitation of range of motion of the right knee.  Although 
there are some complaints of giving way at the knee, the 
Board notes no finding of laxity in the most recent January 
2001 VA examination, and no findings of subluxation.  

After having carefully considered the matter, the Board 
believes that with the application 38 C.F.R. § 4.7 (2001), an 
increased disability rating of 20 percent may be assigned for 
the veteran's service-connected right knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 on a schedular basis.  
That is,  the evidence of record indicates that the veteran's 
right knee disability more nearly approximates moderate 
impairment.  In so concluding, the Board has taken into 
consideration the veteran's accounts of pain and limitation 
of function, as well as clinical reports indicating right 
knee tenderness, swelling and limitation of motion.   
This evidence, taken as a whole, demonstrates disability 
which may arguably be characterized as greater than "slight".

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 30 percent 
rating under Diagnostic Code 5257.  There is no evidence of 
complaints or physical findings which are consistent with 
severe knee impairment, such as altered gait.  It appears 
that the veteran can ordinarily ambulate without the use of 
assistive devices.  The knee has repeatedly been described as 
stable.  In short, the criteria for a 30 percent disability 
rating have not been met, and the veteran has pointed to no 
evidence which is consistent with the assignment of a 30 
percent rating.   

(iii.)  DeLuca considerations

The January 2001 VA examination report and outpatient 
treatment records from August 2001 to October 2001 show 
complaints of pain on movement of the veteran's right knee.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the Court has also held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

(iv.)  Extraschedular rating

The Board notes that the RO, in the April 2001 Statement of 
the Case, concluded that an extraschedular evaluation was 
considered but was not warranted.  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6- 96.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. 3.321(b)(1) (2001).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2001).

The evidence does not show that the veteran's disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  
Specifically, the record does not demonstrate that the 
veteran has required any recent hospitalization for his 
service-connected disability.  Indeed, there is no evidence 
of anything but routine outpatient treatment.  

Although the veteran reportedly experienced some difficulties 
related to the  performance of employment duties, the record 
does not reveal that the veteran's disability has markedly 
interfered with his employment (i.e., beyond that already 
contemplated in the assigned evaluation).  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Indeed, although the veteran 
testified during his personal hearing that his knee was a 
liability during scuffles with patients at the institution in 
which he worked, there is no indication that such scuffles 
were a routine part of his employment.  Moreover, the veteran 
testified that he left employment in 1995 for reasons other 
than problems created by the knee.  

The Board also notes that there is, with resect to the 
veteran's disability, no evidence of an unusual clinical 
picture, symptoms which are out of the ordinary, or any other 
factor which could be characterized as exceptional or 
unusual.  The veteran's examination and medical treatment 
records have been described in detail above, and these 
contain no statement from any examiner that the veteran's 
right knee disability is in any way out of the ordinary 
clinically.

In short, the Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has identified none. Accordingly, an 
extraschedular evaluation is not warranted.

Conclusion

In summary, after a consideration of the entire record, and 
for the reasons and bases expressed above, the Board 
concludes that a disability rating of 20 percent may be 
assigned for the veteran's service-connected chondromalacia 
of the right knee under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The benefit sought on appeal is 
accordingly allowed to that extent.


ORDER

Entitlement to a increased disability rating, 20 percent for 
chondromalacia, right knee, is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

